          Case 2:19-cr-00180-JLR Document 61 Filed 02/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                          Case No. CR19-0180JLR

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)
 JASON LEE SMITH

       Upon motion of the defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is DENIED after complete review of the motion on the merits.

       The court conducted a complete review of the Motion (Dkt. # 49). Factors considered

included: Defendant’s age – 43; Defendant’s high blood pressure (hypertension); Defendant’s

asthma; Defendant’s 2013 pneumothorax; Defendant’s increasing obesity; the current COVID-

19 status and operating restrictions at current and future BOP facilities associated with

Defendant; Defendant’s release plan including residence and employment; Defendant’s sentence

of 60 months imposed on February 6, 2020; Defendant’s history of offenses involving firearms;

and the 18 U.S.C. § 3553(a) factors. The court finds Defendant has not established extraordinary


//


//


//
         Case 2:19-cr-00180-JLR Document 61 Filed 02/05/21 Page 2 of 2




and compelling reasons to support the Motion. Therefore, the Motion (Dkt. # 49) is DENIED.

IT IS SO ORDERED.

Dated: February 5th, 2021.


                                                          ____
                                                          A
                                                          JAMES L. ROBART
                                                          United States District Judge




                                             2
